Exhibit 10.1

 

 

**Information contained in portions of this Exhibit has been redacted because
the Company has determined that such information (i) is not material and (ii)
would likely cause competitive harm to the Company if it were to be publicly
disclosed. Information redacted from this Exhibit has been marked by the
following [**].

 

SUPPLY AGREEMENT

 

--------------------------------------------------------------------------------

 

This SUPPLY AGREEMENT (the “Agreement”) is made between

 

Corning Incorporated (“Corning”), a corporation organized under the laws of the
State of New York, with its executive offices located at One Riverfront Plaza,
Corning, NY 14831;

 

and

 

Cesca Therapeutics Inc. (“Supplier”), a corporation organized under the laws of
California with its executive offices located at 2711 Citrus Road, Rancho
Cordova, CA 95742;

 

and will become effective as of the last date on which this Agreement is signed
by the parties’ representatives determined by reference to the signature page
attached to this Agreement (the “Effective Date”).

 

PREAMBLE

 

Corning and Supplier desire to enter into a relationship by which Supplier will
sell and supply the Product, as defined below, to Corning.

 

NOW, THEREFORE, in consideration of the premises and the agreements, covenants,
representations and warranties provided by each party below, Corning and
Supplier, intending to be legally bound, agree as follows:

 

1.

SCOPE OF AGREEMENT

 

 

(a)

General Scope. This Agreement specifies the terms and conditions under which
Supplier agrees to provide the Products described in Exhibit A of this Agreement
(which may be amended by the parties in accordance with this Agreement).

 

 

(b)

Exclusivity. Supplier agrees to grant worldwide exclusive distribution rights to
Corning to distribute and sell Products and ROFR Products (as defined below),
either directly or through multiple tiers of distribution, during the Term,
provided that these exclusive distribution rights do not apply to the exceptions
listed in Exhibit B., with respect to which Corning shall have non-exclusive
distribution rights. In consideration for the exclusivity rights described
above, Corning agrees to pay an exclusivity fee of $2,000,000 within thirty (30)
days of the execution of this Agreement (the “Exclusivity Fee”).

 

Corning Restricted - Confidential under NDA

1 of 32

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, in the event that Supplier desires to enter into
an agreement with a third party where Supplier would provide Products (not
bearing the Corning Mark) and services in exchange for equity in the third
party, Supplier shall provide written notice of such arrangement (as defined
below) (including a summary of the terms thereof) to Corning. Supplier shall be
entitled to provide Products (not bearing the Corning Mark) to such third party
in accordance with the summary terms provided to Corning; provided that such
Products (not bearing the Corning Mark) shall be provided directly by Supplier
to such third party (and not via a distributor or other third party), and such
third party shall be the end user of such Products. Supplier shall not have more
than two (2) new arrangements pursuant to which Products (not bearing the
Corning Mark) are provided to a third party pursuant to this paragraph in any
calendar year of the Term.

 

For the avoidance of doubt, (a) nothing in this Section shall prohibit Supplier
and its subsidiaries and affiliates from using Products for internal drug
development programs or for external drug development programs conducted by
Supplier employees, (b) Corning shall have the right to sell Products to third
parties that fall within exceptions from exclusivity set forth in this Section
1(b), and (c) Supplier shall not, directly or through the engagements of
distributors or other sales agents or organizations, sell Products to Customers
within the scope of the exclusivity granted to Corning.

 

 

 

(c)

Right of First Refusal. Supplier shall inform Corning about instruments, reagent
kits, disposables, or consumables developed or to be introduced to the market
relating to cell isolation or cell selection (“ROFR Products”), including any
instruments, reagent kits, disposables or consumables substantially related to
or substantially similar to any Product. Supplier grants to Corning a right of
first refusal to become the exclusive distributor of such ROFR Products subject
to the terms and conditions set forth in this Agreement; provided that an
additional Exclusivity Fee may be required. The price of each ROFR Product shall
be substantially similar to the then-current pricing of the Products, subject to
increase by Corning in good faith based upon any additional or expanded features
of the ROFR Product. Supplier shall provide Corning with any information
reasonably requested regarding such ROFR Products and shall grant Corning a
reasonable time period to evaluate such information and products before deciding
whether to exercise its right of first refusal. In the event that Corning elects
to exercise such option, the parties shall promptly execute an appropriate
amendment to this Agreement adding such ROFR Product and its pricing to Exhibits
A and C. In the event that Corning elects not to exercise its rights with
respect to a ROFR Product within six (6) months of being provided the relevant
requested information, the exclusivity described in Section 1(b) shall not apply
with respect to such ROFR Product; provided, however, that such exclusivity
shall continue in the event that the parties fail to agree upon the pricing of
the ROFR Product.

 

 

(d)

Right to Manufacture. For a period of ninety (90) days following January 1,
2021, Corning shall have the option, exercisable upon written notice to
Supplier, to become the manufacturer (either directly or via a third-party
manufacturer) of all or any portion of the Products. Following delivery of any
such notice, Supplier agrees to provide any information, documentation, or other
support reasonably requested by Corning to support such transition. Supplier and
Corning shall negotiate in good faith the terms of a manufacturing agreement, in
which Supplier would grant to Corning a worldwide, non-exclusive,
sub-licensable, assignable, license to the Supplier Intellectual Property and
any third party intellectual property for which the Supplier has a right to
sublicense solely for the purposes of manufacturing, having manufactured,
marketing, distributing, selling, and supporting the applicable Products. In the
event that such option is exercised, the manufacturing agreement entered into
pursuant to this Section 1(d) and the exclusivity described in Section 1(b)
shall survive for five (5) years following the manufacture of the applicable
Product by Corning being validated by Corning (in its reasonable discretion).
The term of such manufacturing agreement shall be independent of any expiration
or termination of this Agreement. For the avoidance of doubt, Corning’s right to
manufacture is contingent upon Corning satisfying all manufacturer
qualifications required by the Supplier, as attached in Exhibit G.

 

Corning Restricted - Confidential under NDA

2 of 32

--------------------------------------------------------------------------------

 

 

 

(e)

Product Covenants. The parties agree that: (i) Corning will not place Orders (as
defined below) for Products under the [**] heading of Exhibit C until the
parties agree upon the commercial readiness of such Products; provided, however,
that Supplier shall use commercially reasonable efforts to cause such Products
to achieve commercial readiness promptly following the Effective Date and (ii)
Supplier will use commercially reasonable efforts to develop reagent kits for
the Products for agreed upon markers (for the avoidance of doubt, such reagent
kits shall be ROFR Products).

 

 

(f)

Supplier General Obligations. Without limiting any specific obligation specified
in this Agreement, Supplier will:

 

 

1.

Develop and maintain a manufacturing process and production line, purchase or
procure tooling, and source components and parts as needed to fulfill Supplier’s
obligations to provide the Products hereunder. Supplier and each of its key
suppliers (as designated by the parties) will have disaster recovery plans
reasonably satisfactory to Corning on record.

 

 

2.

Manufacture, test, pack, handle, store, and ship all manufactured Products in
accordance with the terms of this Agreement and the Quality Agreement (as
defined below).

 

 

3.

Work jointly with Corning to identify and execute any cost reduction
opportunities.

 

 

4.

Develop and maintain quality control standards consistent with those standards
described in the Quality Agreement.

 

 

5.

Obtain all necessary approvals and certifications to enable Supplier to comply
with this Agreement and make all necessary safety standard changes as required,
in each case in accordance with the Quality Agreement.

 

 

6.

Prepare, with respect to the Products and Services, design history files,
technical reviews, support updates, user guides, and other documentation
reasonably requested by Corning, or, at Corning’s request, assist Corning in
preparing such documentation, including, in each case, technical and other
materials as deemed necessary by Corning to market and license Products on a
worldwide basis, and, in each case, in accordance with the Quality Agreement.

 

 

7.

On Corning’s request, provide any technical assistance reasonably requested by
Corning related to this Agreement or Corning’s sale of any Product.

 

Corning Restricted - Confidential under NDA

3 of 32

--------------------------------------------------------------------------------

 

 

 

8.

During the Term (as defined below), during regular business hours, and on
reasonable advanced notice Corning and/or its representatives may audit the
manufacturing, packaging, quality testing and labeling of the Products to ensure
that all Products are properly manufactured, tested, packaged and labeled and
examine the Products’ production records, analytical data and any other
documents that are required to be maintained by Supplier under this Agreement or
the Quality Agreement, including, without limitation, Supplier’s compliance with
this Agreement and the Quality Agreement.

 

 

9.

From and after the Effective Date and free of charge (except as set forth
below), provide to third parties that purchased (directly or indirectly) a
Product from Corning (each, a “Customer”), the Software, subject only to such
Customer agreeing to terms and conditions with Supplier substantially in the
form attached hereto as Exhibit E. Supplier further agrees to discuss, in good
faith, arrangements for the development of customization or upgrades to the
Software requested by Corning on behalf of its Customers, which may be at an
additional charge to the Customer. The parties agree that this Section shall
survive any expiration or termination of this Agreement.

 

2.

DEFINITIONS

 

Certain capitalized terms not otherwise defined immediately prior to their first
use in this Agreement shall have the meaning ascribed to such terms as set forth
below.

 

  (a)  “Affiliate” means a company, corporation, partnership or other form of
legal organization or association that is controlled, controlled by, or under
common control with a party to this Agreement.        

(b)

“Change of Control” means the sale of all or substantially all the assets of
Supplier; any merger, consolidation or acquisition of Supplier with, by or into
another corporation, entity or person; or any change in the ownership of more
than fifty percent (50%) of the voting capital stock of Supplier in one or more
related transactions.

 

 

(c)

“Consumables” means the Products listed under the headings “Disposables” or
“Reagent Kits” on Exhibit C.

 

 

(d)

“Control” means the ownership, directly or indirectly, of at least 50% of the
issued and outstanding voting securities of the company, corporation,
partnership or other form of legal organization or association or the ability to
control the management of a company, corporation, partnership or other form of
legal organization or association through contract, board representation or
otherwise.

 

 

(e)

“Facility” means the facility and facility related items to be provided by
Supplier to enable it to perform the services and to manufacture the Products
required by this Agreement located at 2711 Citrus Road, Rancho Cordova, CA 95742
or at an approved (persuant to Section 26) third party manufacturer of the
Products.

 

 

(f)

“FOSS” means any and all freeware, open source software or shareware used or
included in, or combined by or on behalf of Supplier with, the Software or
otherwise provided by or on behalf of Supplier under this Agreement to Corning
or a Customer.

 

 

(g)

“Instruments” means all Products that are not Software or Consumables.

 

Corning Restricted - Confidential under NDA

4 of 32

--------------------------------------------------------------------------------

 

 

 

(h)

“Losses” means all losses, liabilities, damages and claims, and all related
costs and expenses (including any and all reasonable legal fees, expert witness
fees and reasonable costs of investigation, litigation, settlement, judgment,
appeal, interest and penalties) incurred.

 

 

(i)

“Marks” means the trademarks, service marks, trademark and service mark
applications, trade dress, trade names, logos, insignia, symbols, designs or
other marks identifying a party or its products.

        (j) “Non-Conforming Products” means any Products that do not comply with
the Specifications, or otherwise do not comply with the requirements of an Order
or other provisions of this Agreement.         (k)  “Product” means finished
goods meeting the applicable Specifications, as listed in Exhibit A. During the
Term, the parties may agree to include additional Products intended to be
subsumed within the scope of this Agreement as anticipated in Exhibit A and in
such case the parties will evidence their agreement and understanding with
respect to such additional Products in writing by means of an amendment or
addendum that includes the relevant drawings and specifications for such
additional products.

 

 

(l)

“Services” means the Customer support services described in Section 6(f).

        (m) “Software” means the [**] software (which may have more than one SKU
as Supplier offers it) and any firmware installed on the Products. The Software
requires the use of Microsoft SQL and the end user must separately license such
from Microsoft.         (n) “Specifications” shall mean the drawings and other
specifications for the Product as set forth in Exhibit A and such other drawings
or specifications for new products that may later be subsumed within this
Agreement.

 

3.

CONTRACT DOCUMENTS

 

Except as provided in this Agreement, the documents and communications listed
below (“Contract Documents”) describe the Products and Services and are
incorporated herein by reference.

 

 

Exhibit A:

Specifications; Software

 

Exhibit B:

Exclusivity Exceptions

 

Exhibit C:

Products and Pricing

 

Exhibit D:

Quality Agreement

 

Exhibit E:

Software Terms and Conditions (to be mutually developed by the parties)

 

Exhibit F:

Jurisdictions

 

Exhibit G:

Supplier’s Manufacturing Requirements

 

Exhibit H:

Demonstration Product

 

Exhibit I:

Mutual Non-Disclosure Agreement

 

4.

QUALITY AGREEMENT

 

Concurrently with the execution of this Agreement, Corning and Supplier are
entering into a Quality Agreement, attached as Exhibit D (the “Quality
Agreement”). Supplier hereby covenants and agrees to abide by and perform its
obligations under this Agreement and manufacture, handle, and store the Products
in accordance with the Quality Agreement. In the event of a conflict between
this Agreement and the Quality Agreement, this Agreement shall control.

  

Corning Restricted - Confidential under NDA

5 of 32

--------------------------------------------------------------------------------

 

 

5.

ENGINEERING PROCESS OR DESIGN CHANGES

 

 

(a)

Supplier Proposed Changes. Supplier will not, without the prior written consent
of Corning, make or incorporate in the Products any of the following changes
(collectively, “Engineering Changes”): (i) process or design changes; (ii)
geographical relocation of manufacturing processes; or (iii) process step
discontinuances affecting the electrical performance (whether specified or not),
the mechanical form, fit, or function, the environmental compatibility or
chemical characteristics, or the life, reliability, or quality of the Products.
In the event that any such change is necessary for the Product to comply with
any applicable law, rule or regulation, Supplier shall inform Corning of such
requirement in writing. If Corning does not agree to such change, Supplier shall
have the right to terminate this Agreement upon sixty (60) days prior written
notice.

 

 

(b)

Notice of Change. Supplier will give Corning notice of any proposed Engineering
Change and will provide evaluation samples and other appropriate information as
specified by Corning at least ninety (90) days prior to the first proposed
shipment of any Products involving an Engineering Change.

 

 

(c)

Safety Standard Changes. Supplier will immediately give notice to Corning if any
upgrade, substitution or other change to a Product is required to make such
Product meet applicable safety standards or other governmental statutes, orders
or regulations, regardless of whether such change falls within the definition of
Engineering Changes as specified above. All affected Products already shipped by
Supplier may, at Corning’s option, either be returned to Supplier for upgrade to
current revisions or upgraded in the field pursuant to procedures to be
mutually-agreed upon by the parties. If a Product meets applicable safety
standards and governmental requirements at the time of manufacture, then Corning
and Supplier will allocate the costs of any subsequent upgrade, substitution or
other required change in an equitable manner based on good faith discussions
between the parties.

 

6.

PRODUCT AND PRICING

 

 

(a)

Production of Products. Supplier will perform the Services to Customers and sell
the Products to Corning pursuant to the terms and conditions set forth in this
Agreement.

 

 

(b)

Consideration. In consideration for the Services performed by Supplier to
Customers and the Product sold by Supplier to Corning, Supplier shall be
entitled to payments from Corning in accordance with the prices and financial
terms summarized in Exhibit C and elsewhere in this Agreement. If Corning
determines, in good faith, that the end user pricing contemplated by Corning as
of the Effective Date is greater than the end user pricing actually realized,
Supplier and Corning agree to negotiate, in good faith, a reduction to pricing
set forth on Exhibit C (the “Pricing Negotiation”). Supplier agrees to use
commercially reasonable efforts to identify and implement cost reduction
opportunities with respect to each Product. Commencing on January 1, 2020, the
parties agree to meet on an annual basis to discuss the status of Supplier cost
reduction efforts and to negotiate, in good faith, how any such realized
reductions will result in reductions to the prices set forth in Exhibit C,
taking into account factors including, but not limited to, the cost to implement
such reductions, the volume of orders for Product, and the anticipated lifespan
of the current Product design (a “Cost Reduction Negotiation”).

 

Corning Restricted - Confidential under NDA

6 of 32

--------------------------------------------------------------------------------

 

 

 

(c)

Most Favored Customer. During the Term and other than pursuant to the second
paragraph of Section 1(b), Supplier shall not sell or offer to sell any Product
or any product substantially similar to any Product on any pricing, or warranty
terms more favorable than those granted to Corning pursuant to this Agreement.
If Supplier offers any product that is substantially similar to any Product to a
third party on any pricing or warranty terms that are more favorable than those
set forth herein, then Supplier shall promptly provide written notice to Corning
identifying the applicable Products and terms, and, for the remainder of the
Term, offer the applicable Products to Corning on terms that are, in each case,
and conditions at least as favorable as those offered to such third party and
the parties shall promptly execute an amendment to this Agreement reflecting
such favorable terms.

 

 

(d)

Demonstration Product. Supplier will provide to Corning sufficient Products (as
denoted in Exhibit H, to support independent product demonstrations
(“Demonstration Units”). The Demonstration Units will be purchased by Corning
from Supplier pursuant to the terms of this Agreement and at the price set forth
on Exhibit H.

 

 

(e)

Marketing and Training. Corning shall conduct marketing efforts to support sales
of the Products consistent with marketing efforts implemented by Corning with
prior new product introductions. Supplier shall provide Corning with materials
and training reasonably requested by Corning to support the Product launch,
defining Product characteristics and performance, preparation of marketing
materials, and particular instances of sales opportunities; provided, that
Corning shall use commercially reasonable efforts to limit the number of hours
of support required to be provided by Supplier by adopting a train-the-trainer
approach where commercially reasonable to do so.

 

 

(f)

Customer Support and Service. Corning shall be the primary support contact to
the Customer where Corning has sold the Product to the Customer. Supplier shall
provide Corning with any support requested by Corning in order to address
Customer complaints, including but not limited to providing technical expertise
and supporting warranty returns, Software issues, and Product repairs,
replacements, and recalls. All such support shall be provided in accordance with
the Quality Agreement. The parties agree that this Section shall survive any
expiration or termination of this Agreement.

 

 

(g)

Sales. Corning’s intention, as of the date of this Agreement, is to initially
leverage its global network of sales operations, including its specialist sales
team and applications scientists, to primarily sell the Products and to leverage
select dealers for additional sales opportunities. Notwithstanding the
foregoing, Corning shall be solely responsible for determining the appropriate
method to sell products to end users.

 

 

(h)

Delivery. All Product(s) delivered by Supplier pursuant to this Agreement shall
be delivered to Corning or its carrier, EXW Supplier’s Point of Shipment in the
United States (as such shipping terms are defined in Incoterms 2010). Risk of
loss of Product(s) shall pass to Corning upon delivery to the carrier at
Supplier’s Point of Shipment.

 

Corning Restricted - Confidential under NDA

7 of 32

--------------------------------------------------------------------------------

 

 

7.

FORECAST AND ORDER

 

 

(a)

Forecast. On a calendar quarter basis starting after the first calendar quarter
commencing after the initial commercial launch of a Product by Corning, Corning
shall, thirty (30) days prior to the start of such calendar quarter, deliver a
forecast of its anticipated quantities of Product that Corning expects Supplier
to produce during the following twelve (12) months, itemized on a quarterly
basis (“Forecast”). The initial six (6) months of a Forecast are binding, and
the remaining six (6) months are non-binding and do not create or impose any
purchase obligation or minimum purchase obligation on Corning or Corning
Affiliates, except as stated herein.

 

 

(b)

Orders. Along with the delivery of each Forecast, Corning will submit an order
specifying quantities/volumes of Products to be provided by Supplier during the
next calendar quarter, including required delivery dates (an “Order”). Supplier
shall accept all Orders that are within the Capacity (as defined below) and
shall use commercially reasonable efforts to accept all other Orders, including
by providing preference to satisfying Corning’s orders over all other
non-binding commitments or obligations. All Orders shall be deemed accepted by
Supplier unless otherwise notified by Supplier within two (2) working days of
receipt of the Order. Supplier shall deliver the ordered Product within sixty
(60) days of receipt of the Order during the first year of this Agreement, and
thereafter, within thirty (30) days of receipt of the Order.

 

 

(c)

Change Orders. Other than Orders for the Products set forth in the Binding
Forecast, Corning may cancel, reduce or delay delivery of all or any part of any
Order (a “Change Order”) without charge, cost, penalty, liability, obligation or
other expense owing, due or payable to Supplier provided, however, any Product
upon which Supplier has already initiated work at the time of receipt of the
Change Order may be completed by Supplier and, if conforming, Corning will pay
Supplier for such Product. Corning may deliver a Change Order that increases the
quantity/volume of Product covered by an Order and such increase will be deemed
accepted by Supplier.

 

 

(d)

Inventory. Corning shall hold, manage and own Product inventory as required to
support Customer demand for Product. Product will be shipped to the Customer by
Corning.

 

 

(e)

Safety Stock. During each calendar quarter of the Term, Supplier agrees to
maintain a safety stock inventory of finished Product in an amount equal to
fifty percent (50%) of the binding portion of the most recent Forecast (the
“Safety Stock”). Corning shall hold an equivalent quantity of Product as their
Safety Stock. The Safety Stock shall be applied in the event that actual
production is insufficient to satisfy any accepted purchase order or, in
Corning’s discretion, in order to allow acceptance of orders in excess of the
Capacity. Following removal of units from the Safety Stock, Supplier shall
promptly replenish the Safety Stock. Prior to any termination or expiration of
this Agreement, the parties agree to use commercially reasonable efforts to
cooperate to reduce the levels of Safety Stock to zero (0).

 

 

(f)

Capacity. Supplier shall maintain a minimum capacity to produce one hundred ten
percent (110%) of Corning’s largest forecasted requirements throughout the Term
based upon the most recent Forecast provided to Supplier (the “Capacity”). If
Supplier is unable to maintain such capacity, Supplier shall provide a written
plan to address and improve capacity constraints to Corning within thirty (30)
days of Corning’s request, and, until such capacity constraints are eliminated
to the reasonable satisfaction of Corning, Supplier’s rights to non-exclusively
distribute Products set forth in Section 1(b) shall be suspended.

 

Corning Restricted - Confidential under NDA

8 of 32

--------------------------------------------------------------------------------

 

 

 

(g)

Administrative Forms. The terms and conditions of this Agreement are
automatically incorporated into each Order. Any printed terms or conditions
contained in any Order, order acknowledgment, invoice, or other documentation
exchanged in the course of the administration of this Agreement shall be deemed
deleted and of no force or effect. Any additional typed and/or written terms and
conditions contained in any Order, order acknowledgment, invoice, or other
documentation shall be for administrative purposes only, i.e., to identify the
types or quantities of Product to be produced, line item prices and total price
(consistent with this Agreement), delivery schedule, and such other similar
data.

 

8.

INVOICING AND PAYMENT TERMS

 

 

(a)

Invoicing shall occur at the time of Product shipment.  Terms of payment shall
be Net forty-five (45) days from receipt of an accurate invoice at Corning’s
Accounts Payable department.  Corning shall accept no invoices other than from
Cesca or Thermogenesis.  Supplier shall either mail all invoices as directed by
the purchase order or e-mail to mailsvc@corning.com.

 

 

(b)

Said invoices shall reference on each page, as appropriate, the following:
purchase order number, contract number, release number, item number, unique
invoice number, invoice date, payment terms, remit to, sold to, and ship to. 
Invoices shall break out applicable component costs (price, freight, taxes,
etc.).  To ensure prompt payment, Supplier must submit an accurate and complete
invoice referencing all of the information listed above. Supplier understands
that its failure to comply with invoicing requirements will result in delayed
receipt and delayed payment of the invoice.

 

 

(c)

Corning will be entitled to deduct or withhold or cause to be withheld from
amounts payable to Supplier under this Agreement any taxes that, in its
reasonable judgment, are to be deducted or withheld under applicable law and
will pay to Supplier the fees owed net of such withholding; provided, that
Corning shall notify Supplier of any such withholding and give Supplier the
opportunity to provide any documentation reasonably requested by Corning to
avoid the need to perform such withholding. Each party is responsible for its
own respective income taxes, property taxes, and other business licenses or
fees.

 

9.

DELIVERY AND ACCEPTANCE

 

 

(a)

Late Performance.

 

 

1.

Should Supplier be unable to produce Products or provide the Services that are
the subject of an Order in a timely manner, it shall notify Corning when it
became aware, or should reasonably have become aware of its delay. Supplier will
comply with Corning’s instructions in such event, including expediting
manufacturing and paying, at Supplier’s expense, any expedited delivery or
shipping fees.

 

 

2.

If Corning incurs a penalty or other charge from its Customer because Supplier
was unable to produce Products in accordance with an Order in a timely manner,
Corning will advise Supplier and Supplier will reimburse Corning for the amount
of such charge, not to exceed the aggregate end user price of the affected
Product.

 

 

(b)

Packing. Products shall be packaged in accordance with the Specifications, if so
designated, or other instructions provided by Corning, or if none are provided,
in accordance with industry standards so as to protect the Products from damage
in the normal course of transit by air, ship, rail, or truck.

 

Corning Restricted - Confidential under NDA

9 of 32

--------------------------------------------------------------------------------

 

 

 

(c)

Marking. Supplier shall mark on exterior shipping containers all necessary
information including the destination address, the Order number appearing on the
Order, the Product part number(s) designated by Corning, and such other
information required by Corning. The Order number and the Product part number(s)
shall appear on all invoices, packages, crates or boxes, packing slips, bills of
lading, express receipts, correspondence, and other instruments in connection
with each Order. For multiple shipping containers in a given shipment, Supplier
shall label each exterior container with a sequential number and the total
number of containers in the shipment (e.g., 1 of 5, 2 of 5, etc.).

 

 

(d)

Rejection by Corning’s Customer. If Corning or its Customer rejects shipped
Product (or revokes its prior acceptance of a shipped Product) and provides
notice, including a description of the cause of rejection and such rejection is
caused by Supplier’s negligence, Supplier’s failure to comply with Corning’s
instructions, the Product failing to fully comply with the warranties set forth
in Section 20, or the failure of Supplier to provide the Services, Supplier
will, at Corning’s election, reimburse to Corning any payment made by Corning to
Supplier for the rejected Product or replace the rejected Product with a
conforming Product.

 

10.

PACKAGING AND TRADEMARKS

 

Supplier will package and label Products in accordance with the Specifications.
Supplier will use Corning’s Marks only if specifically permitted by the
Specifications and will, at Corning’s direction, return to Corning or destroy
all materials containing a Corning Mark or remove the Corning Mark from any such
materials following termination of this Agreement. During or after the Term,
Supplier will not use Corning’s name or Corning Mark in any manner, including
promotional or advertising materials, or otherwise assert affiliation with
Corning or a Corning Affiliate, without Corning’s prior written consent in each
instance. Corning is the sole owner of Corning’s Marks and associated goodwill,
and all goodwill associated with Supplier’s use of Corning’s Marks shall inure
to the benefit of Corning. Supplier grants to Corning a non-exclusive right to
use Supplier’s Marks solely for purposes of the sale and promotion of the
Products. Supplier is the sole owner of Supplier’s Marks and associated
goodwill, and all goodwill associated with Corning’s use of Supplier’s Marks
shall inure to the benefit of Supplier. After the Term, neither party will use
the name or Mark of the other party in any manner, including promotional or
advertising materials, or otherwise assert affiliation with the other party
other than, in the case of Corning, in connection with its direct or indirect
sale of the remaining inventory of Product or the service or support of
previously sold Product.

 

For the avoidance of doubt, any Products that are, directly or indirectly, sold
or distributed by Seller, including those sold pursuant to the exceptions from
exclusivity set forth in Section 1(b), shall not bear any of Corning’s Marks.

 

11.

MATERIALS MANAGEMENT

 

 

(a)

Direct Sourced Materials: Where materials are directly sourced by Supplier from
vendors:

 

 

1.

Supplier shall verify the quality and quantity of each receipt of materials from
suppliers. Supplier shall take a proactive role to initiate corrective actions
for any non-conformance to material specifications.

 

Corning Restricted - Confidential under NDA

10 of 32

--------------------------------------------------------------------------------

 

 

 

2.

Supplier shall have the full ownership and accountability for delivery, quality
and cost of materials.

 

 

(b)

Conflict Minerals: Supplier shall disclose any “Conflict Minerals” included in
the products, components, or materials supplied, manufactured or contracted to
be manufactured by Supplier for Corning or its Affiliate under this Agreement.
The term “Conflict Minerals” shall have the meaning ascribed to it under Section
1502 of the Dodd-Frank Wall Street Reform and Consumer Protection Act, meaning
wolframite, casserite, columbite-tantalite (coltan), gold and their derivative
metals: tantalum, tin and tungsten. Such information will be disclosed to
Corning using the then-current version of the Conflict Minerals Reporting
Template developed by the Electronic Industry Citizenship Coalition (“EICC”).
The information will be submitted prior to the time of delivery of materials,
components, or products to Corning or its Affiliate. Supplier shall obtain
Corning’s prior written consent before providing any materials, components, or
products to Corning or its Affiliate that include Conflict Minerals that
originated from the Democratic Republic of Congo (“DRC”) or the nine adjoining
conflict countries; Angola, Burundi, Central African Republic, the Republic of
the Congo, Rwanda, South Sudan, Tanzania, Uganda, and Zambia. Supplier shall
maintain effective accounting procedures, internal controls and audit procedures
necessary to verify that any Conflict Minerals included in materials,
components, or products provided to Corning or its Affiliate did not originate
from the DRC or the nine adjoining countries, and to verify compliance with this
Section. Corning shall be permitted to audit such records as reasonably
necessary to confirm Supplier’s compliance with this Section. Supplier shall
indemnify and hold Corning and its Affiliate(s) harmless for all fines,
penalties, expenses or other losses sustained by Corning or its Affiliate(s) as
a result of Supplier’s breach of this Section.

 

12.

NO DELAYS

 

No Delays on Account of Disputes. Supplier shall not refuse to accept or delay
or withhold performance pending resolution of any good-faith dispute, claim, or
controversy asserted by Corning arising from, associated with, or otherwise
relating to this Agreement or any order placed hereunder.

 

13.

RELATIONSHIP MANAGEMENT

 

 

(a)

Account Managers. Corning and Supplier will each designate an “Account Manager”
who will be the primary point of contact for the other’s Account Manager on all
matters related to the relationship between the parties created by this
Agreement. The Account Managers will be the primary individuals for resolving
minor disputes relating to delivery schedules, change orders, invoice payment,
and other disputes relating to orders. However, in no event are the Account
Managers authorized or otherwise empowered to alter, amend, modify or otherwise
change any provision of this Agreement. Supplier’s Account Manager shall prepare
a monthly report quantifying Supplier’s ship-to-order performance in addition to
the reports agreed upon with Corning’s Account Manager. The Account Managers
shall be responsible for preparing business reports to be reviewed at the QBR
Meetings contemplated below.

 

 

(b)

Quarterly Business Review. At least initially, and for so long thereafter as one
or both parties determine it to be reasonably necessary, proper, or appropriate,
the parties will hold a quarterly business review meeting (a “QBR Meeting”) for
the purposes of assessing the parties’ progress in fulfillment of the
obligations assumed in this Agreement and addressing and attempting to resolve
such other issues as either party wishes to present for review and consideration
at the QBR Meetings. The QBR Meetings shall be held at the Facility, via
teleconference or videoconference, at Corning’s location, or at such other
pre-established and mutually agreeable location.

 

Corning Restricted - Confidential under NDA

11 of 32

--------------------------------------------------------------------------------

 

 

 

(c)

Indemnity Relating to Personnel. Each party (the “Indemnifying Party”) shall
defend, indemnify and hold harmless the other party (the “Indemnified Party”)
from and against any and all Losses suffered or incurred by the Indemnified
Party as a result of any claim made by any personnel furnished by the
Indemnifying Party for any employee benefits, including worker’s compensation,
severance, stock options, and retirement benefits, offered or otherwise made
available by the Indemnified Party to its own employees.

 

 

(d)

Facility-Related Audit Rights. Corning shall have the right to visit the
Facility on reasonable advanced notice to ensure that Supplier’s security,
health and safety procedures, intellectual property protection, manufacturing
and quality-related processes meet or exceed the obligations under this
Agreement and Corning’s standards and requirements, and to otherwise confirm
Supplier’s compliance with the provisions of this Agreement.

 

14.

INTELLECTUAL PROPERTY

 

 

(a)

Supplier Intellectual Property. The parties acknowledge that Supplier has
developed certain specialized technology, including, without limitation,
designs, discoveries, inventions, the Software, products, procedures, drawings,
notes, documents, information and materials (“Supplier Technology”) that it is
willing to use in connection with the design or manufacture of the Products or
incorporate into the Products provided to Corning hereunder. Supplier owns all
patents, copyrights, trademarks, trade secrets, know-how, inventions, and works
of authorship constituting the Supplier Technology which may be embodied in the
Products and Software and their methods of use, function and manufacture
(collectively, “Supplier Background Intellectual Property”). Further, the
parties acknowledge that Supplier may develop in connection with the performance
of its responsibilities hereunder, or independent hereof, improvements related
to the Products which may be the subject of patents, copyrights, trademarks,
trade secrets, know-how, and works of authorship (“Supplier Foreground
Intellectual Property”, collectively “Supplier Intellectual Property”). Supplier
shall have the right to apply for, obtain, enforce and hold in its own name all
patents, trademark, copyright, and trade dress registrations, or any other
similar legal protection for such Supplier Background and Foreground
Intellectual Property, excluding for the avoidance of doubt, any rights in
Corning’s Marks or Corning Background or Corning Foreground Intellectual
Property (as defined below). Further, Supplier warrants that it has not and will
not, during the term of this Agreement, assign or license any Supplier
Intellectual Property related to the Products to any third party for the purpose
of manufacturing or selling the Products and covenants that it shall not assign
or license any Supplier Intellectual Property to third parties for the purpose
of manufacturing or selling the Products or any other product substantially
similar to any Product. Supplier also warrants that to the best of its knowledge
the use, manufacture, sale, offering for sale, importing, exporting, copying or
distribution of the Products and the Software, shall not infringe the
intellectual property rights of any third party.

 

 

(b)

License of Supplier Intellectual Property. For the purposes and term of this
Agreement for the sale and use of the Products hereunder, and subject to the
terms and conditions of this Agreement, Supplier grants a royalty-free and
non-exclusive license to make, use, sell, import, have made, copy, the Products
using the Supplier Intellectual Property, to Corning. No modifications will be
made to the Product by Corning without written consent of the Supplier.

 

Corning Restricted - Confidential under NDA

12 of 32

--------------------------------------------------------------------------------

 

 

 

(c)

Corning Intellectual Property. The parties agree and acknowledge that Corning
has patents, copyrights, trademarks, trade secrets, know-how, inventions,
improvements, works of authorship and other intellectual property (“Corning
Background Intellectual Property”), and that Corning Background Intellectual
Property shall remain the sole property of Corning and that Supplier shall have
no right or claim in and to such Corning Background Intellectual Property. Other
than utilization of Corning’s Marks, Corning shall not provide or disclose any
Corning Background Intellectual Property to Supplier hereunder. Further, the
parties acknowledge that Corning may develop in connection with the performance
of its responsibilities hereunder, or independent hereof, improvements related
to the Products which may be the subject of patents, trade secret, copyright or
other intellectual property claims (“Corning Foreground Intellectual Property”,
collectively “Corning Intellectual Property”). For the avoidance of doubt,
improvements that name one or more Corning inventors according to the Patent
Laws of the United States shall be Corning Foreground Intellectual Property.
Corning shall have the sole right to apply for patents around the world and make
all decisions related to patent prosecution, maintenance, enforcement and
abandonment, prosecute and shall own and hold in its own name all patents for
such Corning Foreground Intellectual Property.

 

 

(d)

Termination. In the event of termination of this Agreement, the Parties agree to
enter into good faith negotiations for respective rights under Foreground
Intellectual Property developed hereunder on commercially reasonably terms to
enable either or both of the Parties to make, have made, use, sell and import
the Products.

 

 

(e)

Escrow. Within thirty (30) days of the execution of this Agreement, the parties
shall enter into a Source Code Escrow Agreement with a mutually agreed
third-party escrow agent (“Escrow Agreement”). Such Escrow Agreement shall only
provide for the release of the source code and hardware designs to Corning in
the event Supplier: (1) is the named debtor in any bankruptcy or insolvency
proceeding, (2) has made a general assignment of substantially all of the
business of Supplier for the benefit of its creditors, (3) has terminated its
on-going business operations or transfers all or substantially all of the assets
or obligations associated with or set forth in this Agreement to a third party
except in connection with a continuation of Supplier’s business, or (4) has
breached any provision of this Agreement. Supplier shall have sixty (60) days
cure period from the day of notice from Corning of an intent to request release
of the source code and hardware designs. Supplier shall bear all the expenses of
the Escrow Agreement.

 

15.

TERM and TERMINATION

 

 

(a)

Unless earlier terminated in accordance with its terms, this Agreement shall
remain valid and effective for a period of five (5) years from the Effective
Date (the “Initial Term”)Thereafter, this Agreement shall automatically renew
for periods of two (2) years (each period an “Additional Term” and together with
the Initial Term, the “Term”) unless either party provides notice of its intent
not to renew within one hundred eighty (180) days prior to the end of the
then-current Term.

 

Corning Restricted - Confidential under NDA

13 of 32

--------------------------------------------------------------------------------

 

 

 

(b)

This Agreement may be terminated by written agreement of the parties.

 

 

(c)

If either party is unable to continuously comply with its material obligations
herein, the other party shall have the right to terminate this Agreement
provided such party shall have thirty (30) calendar days to address and cure
such non-compliance. The effective date of termination shall be the date
selected by the terminating party. The advanced notice will provide reasonable
details of the reasons and area(s) where the other party is not conforming to
its material obligations herein so as to enable the other party, through the
exercise of good faith efforts, to address and cure such non-compliance.

       

(d)

Without limiting any other provision of this Agreement, should Supplier (i)
cease conducting business in the normal course, (ii) become insolvent, (iii)
make a general assignment for the benefit of creditors, (iv) suffer or permit
the appointment of a receiver of its business or assets, (v) avail itself of or
becomes subject to any proceeding under any bankruptcy act (domestic or
foreign), or any state law relating to insolvency or the protection of the
rights of creditors, (vi)undergo a Change of Control, Corning may, without
prejudice to any other available remedy, terminate this Agreement in whole or in
part.

     

 

(e)

Corning shall have the unilateral right to terminate this Agreement if the
parties cannot agree upon revised pricing following (i) completion of the
Pricing Negotiation or the Cost Reduction Negotiation, or (ii) sixty (60) days
following initiation of the Pricing Negotiation or the Cost Reduction
Negotiation.

 

 

(f)

Neither party shall be liable or responsible to the other party for any damages
suffered or incurred, or owe an indemnification or obligation to the other, as a
result of the expiration or earlier termination of this Agreement in accordance
with its terms; provided, however, that Corning shall be entitled to be
reimbursed a pro rata portion of the Exclusivity Fee if this Agreement is
terminated by Corning pursuant to Section 15(c), (d) or by Supplier pursuant to
Section 5(a). Such pro rata calculation shall be based on the number of days
elapsed before termination divided by one thousand eight hundred twenty-five
(1,825) days.

 

 

(g)

Supplier may terminate this Agreement in whole or in part upon notice to Corning
(a) should Corning (i) cease conducting business in the normal course, (ii)
become insolvent, (iii) make a general assignment for the benefit of creditors,
(iv) suffer or permit the appointment of a receiver of its business or assets,
or (v) avail itself of or becomes subject to any proceeding under any bankruptcy
act (domestic or foreign), or any state law relating to insolvency or the
protection of the rights of creditors.

 

16.

INDEMNIFICATION

 

Supplier shall indemnify, defend and hold harmless Corning and its Affiliates,
and their respective Customers, employees, officers, directors, successors,
agent and assigns, from and against any and all claims, including Corning’s
claims and claims of third parties, from any and all Losses that arise from, are
connected with, are attributable, or are otherwise related to: (a) Supplier’s
performance hereunder; (b) injuries or death to persons or damage to property,
caused or alleged to be caused by the negligent act or omission of Supplier or
by any employee, agent, subcontractor, or any other person furnished by
Supplier; (c) a breach by Supplier of any agreement, representation, covenant,
warranty or obligation assumed in this Agreement, in an Order, or in the Quality
Agreement; (d) assertions under Worker’s Compensation, severance, stock options,
and other retirement benefits, or similar laws, regulations, and benefits made
by persons furnished by Supplier; or (e) the provision of the Services or
Software by Supplier to Customers.

 

Corning Restricted - Confidential under NDA

14 of 32

--------------------------------------------------------------------------------

 

 

Corning shall indemnify, defend and hold harmless Supplier and its Affiliates,
employees, officers, directors, successors, agent and assigns, from and against
any and all claims, including Supplier’s claims and claims of third parties,
from any and all Losses that arise from, are connected with, are attributable,
or are otherwise related to: (a) injuries or death to persons or damage to
property, caused or alleged to be caused by the negligent act or omission of
Corning or by any employee, agent, subcontractor, or any other person furnished
by Corning; (b) a breach by Corning of any agreement, representation, covenant,
warranty or obligation assumed in this Agreement, in an Order, or in the Quality
Agreement; or (c) assertions under Worker’s Compensation, severance, stock
options, and other retirement benefits, or similar laws, regulations, and
benefits made by persons furnished by Corning.

 

Upon actual knowledge of a claim subject to indemnification hereunder, the party
seeking indemnification will promptly notify the other party in writing of same;
provided, however, that failure to give such notice will not relieve the
indemnifying party of its obligations hereunder, except to the extent that the
indemnifying party is materially prejudiced by such failure. The indemnifying
party will have the right to solely defend such claim, including the right to
settle; provided that such settlement does not adversely affect the rights or
obligations of the party seeking indemnification or admit liability on such
party’s behalf. No such claim will be settled without the prior written consent
of the party seeking indemnification, which consent will not be unreasonably
withheld. The party seeking indemnification will reasonably cooperate with the
indemnifying party and its legal representatives in the investigation and
defense of such claim at the indemnifying party’s expense. The party seeking
indemnification may choose, in its sole discretion, to be represented by counsel
of its own selection and at its own expense in or with respect to any such
claim.

 

17.

INSURANCE:

       

(a)

Supplier shall obtain and maintain at all times throughout the Term and through
any extension or warranty period hereof insurance acceptable to Corning, with
the following coverage and terms:

 

i.

Commercial General Liability insurance, including Products and Completed
Operations and Contractual Liability, with a minimum combined single limit of
[**] per claim and general policy aggregate limit of [**].

 

ii.

Automobile Liability insurance for all owned, non-owned and hired vehicles with
a minimum combined single limit for bodily injury and property damage of [**]
each accident.

 

iii.

Workers Compensation insurance with statutory limits as required by law in the
applicable jurisdiction(s) where the work is to be performed and Employers
Liability insurance with a minimum limit of [**] each accident. If Supplier is
not required by law to carry Workers Compensation insurance, satisfactory
evidence of medical and disability insurance must be provided to Corning.

 

iv.

Professional Liability insurance which shall remain in force for at least three
years following the completion of Supplier’s work hereunder. The limits of
liability for such Professional Liability insurance shall be [**] each
occurrence and general policy aggregate limit of [**].

 

Insurance limits required above may be provided through a combination of primary
and follow form excess policies.

 

Corning Restricted - Confidential under NDA

15 of 32

--------------------------------------------------------------------------------

 

 

All policies of insurance shall be written by insurance companies licensed to do
business in the applicable jurisdiction(s) where the Work is to be performed and
having an A.M. Best rating of A- or better.

 

All policies of insurance obtained and maintained by the Supplier, except
Workers Compensation and Employers Liability, shall be primary and
non-contributory to any coverage that may be available to Corning.

 

Corning and its subsidiaries and assignees are included as additional insureds
on the Supplier’s Commercial General Liability and Automobile Liability
insurance policies.

 

The Supplier’s Commercial General Liability, Automobile Liability and Workers
Compensation shall contain a waiver of subrogation in favor of Corning.

 

 

(b)

On or before the execution of this Agreement, Supplier shall furnish Corning
with certificates of insurance evidencing all coverage required pursuant to
subsection (a) above.

 

 

(c)

Should any of the insurance policies required hereunder be canceled before their
normal expiration date of if there is a reduction in amount or material change
in coverage, Supplier shall deliver thirty days prior written notice to Corning.
Supplier shall provide updated certificate of insurance to Corning reflecting
any such changes in coverage or applicable policies.

 

 

(d)

At all times during the performance of this Agreement, Supplier shall require
each of its subcontractors (regardless of tier) to carry insurance with limits,
terms, and conditions appropriate for the risk of the work being performed by
such subcontractor, as determined by Supplier in its reasonable discretion;
provided, however, Supplier shall inform Corning of such limits, terms and
conditions and Corning reserves the right to require Supplier to increase or
modify the same, and Supplier agrees to comply with any such requirements from
Corning.

 

18.

FINANCIAL STATEMENTS OF SUPPLIER

 

Supplier agrees to provide to Corning, within thirty (30) days of Corning’s
written request, copies of Supplier’s audited financial statements covering the
two years prior to such request, including at a minimum cash flow, income and
loss, and balance sheets, as well as other related information necessary in
Corning’s reasonable judgment to evaluate the financial position of Supplier, as
may be specified in Corning’s written request.

 

If Supplier is a publicly-traded company with audited financial statements
available to Corning through the Securities and Exchange Commission or other
governmental regulatory agency, Supplier may so inform Corning in response to
Corning’s request for financial information and Supplier will have no further
obligation under this Section to provide financial information to Corning.

 

Corning may make a request under this Section for Supplier’s financial
information at any time, provided that Corning will not make more than one such
request per calendar year unless Corning has reason to believe that Supplier’s
financial position has materially worsened since Corning’s previous request to
Supplier. All non-public financial information provided by Supplier in response
to Corning’s requests under this Section shall be treated by Corning as
confidential information belonging to the Supplier; shall be used solely by
Corning for its internal business operations; and shall not be disclosed by
Corning to third parties without Supplier’s express written consent.

 

Corning Restricted - Confidential under NDA

16 of 32

--------------------------------------------------------------------------------

 

 

19.

FORCE MAJEURE

 

Neither party shall be held responsible for the failure or delay in performance
hereunder where such failure or delay is due to any act of God, a public enemy
or war, compliance with laws, governmental acts or regulations, fire, flood,
epidemic, accident, unusually severe weather, or other causes substantially
similar to the foregoing beyond their reasonable control. Any party whose
performance is affected by such force majeure shall promptly give notice to the
other party of the occurrence or circumstance upon which it intends to rely to
excuse its performance. If the circumstances of force majeure affecting either
party’s performance hereunder delays performance for more than thirty (30)
calendar days, then the other party may terminate this Agreement upon five (5)
calendar days advance written notice. Failure of subcontractors (regardless of
tier), labor disputes, or inability to obtain material(s) shall not be
considered as a force majeure delay. In no event shall a failure or delay in
performance attributable to the computer system and/or software related
malfunction be excusable under this paragraph or any other paragraph of this
Agreement.

 

20.

WARRANTIES

 

 

(a)

Warranties. Supplier warrants to Corning and its Affiliates that the Products to
be supplied and the Services provided will be manufactured or performed, as
applicable, in a first class, workmanlike manner by personnel properly trained
and, as a result of which, the Products produced and Services performed by
Supplier will conform to the relevant Specifications. Supplier further warrants
that all Products will: (a) be free from any defects, latent or otherwise, in
design, materials and workmanship; (b) comply with all applicable Laws; and (c)
each Product will be new and conveyed by Supplier to Corning with good title,
free and clear of all encumbrances. All warranties shall survive inspection,
testing, and payment by Corning. Warranties for Instruments shall survive for a
period of one (1) year after the Instrument is shipped by Corning or its
Affiliate to its Customer, warranties for Consumables shall survive for one (1)
year after the Consumable is shipped by Corning or its Affiliate to its Customer
for the first two (2) years of this Agreement and three (3) years after any such
shipment occurring after such two (2) year period, and warranties for Software
shall survive indefinitely. If this Agreement is terminated and the Facility is
no longer capable of providing replacement Product in support of the warranty
obligations assumed by Supplier hereunder, Supplier shall not be obligated to
provide replacement Product; however, in such event, Supplier shall reimburse to
Corning any amounts paid to Supplier by Corning for Non-Conforming Products.

 

 

(b)

Obligations.

 

 

1.

General Obligation. Any Products or Services not meeting the foregoing
warranties will be, at Corning’s option, returned for or subject to refund,
repair, replacement or re-performance by Supplier free-of-charge and with
transportation costs and risk of loss and damage in transit borne by Supplier.
Corning will have no obligation to return any Non-Conforming Product to
Supplier; provided, that, upon Supplier’s request, Corning will use commercially
reasonable efforts to return the Non-Conforming Product to Supplier, with all
transportation costs and risk of loss and damage in transit borne by Supplier.

 

Corning Restricted - Confidential under NDA

17 of 32

--------------------------------------------------------------------------------

 

 

 

2.

Repair or Replacement for Non-Conforming Products. Corning may elect in its sole
discretion, subject to the provisions of this Agreement, to return a
Non-Conforming Product for replacement or repair at Supplier’s expense. In
addition, following discussion with Supplier, Corning may return for repair or
replacement an entire lot of the Products if a tested sample of that lot
contains one or more Non-Conforming Products.

 

 

3.

Repair Period for Non-Conforming Products. Supplier will return the replacement
or repaired Products as soon as possible but in no event later than thirty (30)
days after receipt of the Non-Conforming Product(s) from Corning.

 

 

4.

Return of Non-Conforming Products.

 

 

a.

Return Charges All Non-Conforming Products returned by Corning to Supplier, and
all replacement or repaired Products shipped by Supplier to replace
Non-Conforming Products, will be at Supplier’s risk and expense, including
transportation charges (round trip charges for replacement or repaired the
Products).

 

 

b.

Duty to Remove Marks or Destroy Non-Conforming Products Supplier agrees not to
sell, transfer, distribute or otherwise convey any part, component, product or
service bearing or incorporating Corning’s Marks, part numbers or other
identifiers, including any Corning packaging, copyrights or code, to any other
party. Supplier will remove from all rejected, returned or un-purchased Products
any such Corning Marks or identifiers, even if such removal would require
destruction of the Products. Supplier further agrees not to represent that such
the Products were built for Corning or to Corning specifications. Supplier will
defend and indemnify Corning from and against any Losses that Corning may incur
as a result of Supplier’s breach of this obligation.

 

 

(c)

Software Warranties.

 

 

1.

Supplier warrants that: (i) the Software does not contain any vulnerability,
including any condition in the instructions of the Software, whether consistent
with its specifications or not, that renders any computer system susceptible to
unauthorized access and use; (ii) the Software does not contain any harmful
code, including computer viruses, worms, trap doors, time bombs, undocumented
passwords, disabling code (which renders software unusable until a patch or new
password is provided), or any similar mechanism or device; provided that
enabling keys provided by Supplier to ensure conformance to product licensing
restrictions shall be permitted so long as these enabling keys do not interfere
with the proper use of the Software at any time after initial installation;
(iii) the Software and the Customers’ use and display thereof, do not and will
not infringe another party’s patent, copyright, trade secret, or trademark or
other intellectual property or proprietary right; (iv) Supplier possesses
sufficient rights, interests, licenses, and title to the Software to enable
Supplier to perform its obligations under this Agreement; and (v) there is no
pending or threatened litigation which, if resolved against Supplier as a party,
would have a material adverse effect upon Supplier’s ability to perform under
this Agreement. The foregoing warranties shall survive and continue
indefinitely.

 

Corning Restricted - Confidential under NDA

18 of 32

--------------------------------------------------------------------------------

 

 

 

2.

Supplier represents and warrants to Corning: (i) that Supplier has satisfied all
its obligations to any third parties with respect to all FOSS and the applicable
FOSS licenses (including, for example, any obligation to make publicly available
the FOSS source code for modifications to such FOSS); (ii) that the FOSS, in the
form provided to Customers, is suitable for the intent and purposes of such
Customers; (iii) that use of the FOSS in such form for such intent and purposes
in no manner creates any added obligation on the part of Corning or Customers
(including, for example, the payment of any additional monies); and (iv) that
use of the FOSS in such form for such intent and purposes, including, but not
limited to, Customer’s use or combination of the FOSS, in the form provided to
such Customer, with any proprietary software of such Customer or its third-party
suppliers, does not subject such Customer to any obligation of disclosure or
distribution to any third party or to the public of any such proprietary
software, or otherwise make such proprietary software subject to the terms of
any FOSS license or impair such Customer’s or its third-party suppliers’ rights,
title, or interest in or to such proprietary software. In the event that Corning
notifies Supplier or Supplier becomes aware of Supplier’s noncompliance with any
FOSS license term, then in either case, Supplier shall use all reasonable
efforts promptly to cure such noncompliance so as to eliminate risks of public
disclosure of proprietary software and prevent disruption of any such customer’s
business activities. Supplier shall promptly notify Corning of all actions taken
by Supplier to cure such noncompliance. The foregoing warranties and covenants
shall survive and continue indefinitely.

 

21.

CONFIDENTIAL INFORMATION

 

The terms of the Confidentiality and Nondisclosure Agreement between the
parties, attached as Exhibit I to this Agreement, are incorporated into and made
a part of this Agreement. It is understood between the parties that the term of
such Confidentiality and Nondisclosure Agreement shall be automatically extended
to be consistent with the term of this Agreement.

 

22.

NOTICES

 

Legal notices required to be delivered hereunder will be in writing, by
overnight mail or courier with courtesy copy faxed or emailed, deemed received
on the date of delivery, and addressed as follows:

 

If to Supplier:

If to Corning:

ThermoGenesis Corp.

2711 Citrus Rd.

Rancho Cordova, CA 95742

Attn: Secretary

Reference: Corning / Supply Agreement

Corning Life Sciences 

c/o Corning Incorporated

One Riverfront Plaza

Corning, New York 14831

U.S.A.

Attn: Secretary

Fax: [**]

Reference: Corning /Supply Agreement

 

23.

GOVERNING LAW

 

This Agreement shall be governed by, interpreted and construed, and performance
hereunder shall be determined in accordance with the law of the State of New
York, without regard to its conflicts of law principles. In the event of
disputes, controversies, or claims arising out of or relating to this Agreement,
both parties agree to seek an amicable settlement prior to commencing any
litigation. In the event of litigation, any action shall be venued in either the
Supreme Court of the State of New York, Steuben County, or in the United States
District Court for the Western District of New York. The parties agree that the
United Nations Convention on Contracts for the International Sale of Goods is
specifically disclaimed and excluded and will not apply to or govern this
Agreement.

 

Corning Restricted - Confidential under NDA

19 of 32

--------------------------------------------------------------------------------

 

 

24.

SEVERABILITY

 

If any term of this Agreement is held invalid or unenforceable, the remainder of
this Agreement will not be affected and each other term will be valid to the
extent permitted by law.

 

25.

ENTIRE AGREEMENT; MODIFICATION; WAIVER

 

 

(a)

Entire Agreement. This Agreement, including the Recitals and the Exhibits,
constitutes the entire agreement and understanding between the parties with
respect to its subject matter, and supersedes all prior and contemporaneous
agreements, commitments, understandings, undertakings and representations with
respect to the same. Notwithstanding the foregoing, if this Agreement is entered
into in furtherance of a U.S. government prime contract or subcontract, the
section entitled “U.S. Government Subcontracting” in Corning’s purchase order
Terms and Conditions of Purchase shall apply to this Agreement.

 

 

(b)

Amendments. Except with respect to changes to the Exhibits by Corning as
specified herein, no modification, amendment, or alteration of this Agreement or
any of its provisions will be binding on either party unless executed in writing
by an authorized representative of both parties.

 

 

(c)

Waivers. No waiver of any of the provisions of this Agreement will be deemed a
waiver of any other provision, or a continuing waiver. No waiver will be binding
unless executed in writing by the party to be charged.

 

26.

BINDING EFFECT; ASSIGNMENT

 

This Agreement will be binding on and will inure to the benefit of the parties
and their successors and assigns as permitted herein. No obligation or other
provision of this Agreement, or this Agreement itself, may be assigned or
delegated by Supplier without the prior written consent of Corning, which
consent may be granted at Corning’s sole discretion. Subject to the foregoing,
in the event of a Change of Control of Supplier, Supplier shall ensure that this
Agreement, and all of Supplier’s rights and obligations, are assumed by the
acquiring entity. Assignments and delegations prohibited by this Section
include, without limitation, the voluntary transfer of rights, the transfer of
rights by operation of law, and the transfer of rights by merger or
consolidation.

 

27.

NO THIRD PARTY BENEFICIARIES

 

Nothing in this Agreement creates any rights or imposes an obligation on any
party with respect to, any third party.

 

Corning Restricted - Confidential under NDA

20 of 32

--------------------------------------------------------------------------------

 

 

28.

COMPLIANCE WITH LAW

 

 

(a)

Compliance with Applicable Laws, Rules and Regulations. Supplier warrants that
it will, and it will cause its personnel to, comply with all applicable laws,
rules, regulations, permits, customs obligations, and other government orders or
restrictions or licenses of the jurisdictions set forth on Exhibit F in the
performance of this Agreement, including but not limited to the U.S. Foreign
Corrupt Practices Act. Without limiting the generality of the foregoing,
Supplier represents and warrants that it shall furnish only goods, materials or
services which comply with all local, state, federal, and national laws, codes,
and regulations of the jurisdictions set forth on Exhibit F relating to safety,
health, and environmental compliance.  In the event that goods, materials or
services provided by Supplier do not comply with any of the foregoing laws,
codes, and regulations, Supplier shall correct any such noncompliance at its
sole expense and indemnify and hold Corning and each Corning Affiliate harmless
from any claims, costs, fines, penalties, expenses, liabilities, or losses on
account of any such noncompliance. Upon request from Corning, Supplier will
provide evidence satisfactory to Corning that Supplier has complied and is in
compliance with all such applicable laws, regulations and other governmental
requirements.

 

 

(b)

No Payments to Officials. Supplier further represents and certifies that it will
not, directly or indirectly, pay, offer to pay, promise to pay, agree to pay, or
cause to be paid any political contributions, fees, commissions, money or thing
of value to any governmental or political employee, official, representative,
candidate or party for the purpose of influencing any act or decision of such
employee, official, representative, candidate or party insofar as it may relate
to the Services, the Products, or to this Agreement. Supplier further agrees
that if subsequent developments cause the foregoing representation and
certification to be no longer accurate or complete, Supplier will immediately
advise Corning.

 

 

(c)

Compliance Programs. Supplier agrees to implement legal and ethical compliance
programs for its employees, agents and subcontractors to Corning’s reasonable
satisfactions. Supplier agrees to observe and implement general guidance from
Corning in regard to the structure, content, and implementation of such
compliance programs, including but not limited to required compliance training.
Notwithstanding the foregoing, Supplier shall be solely responsible hereunder
for its employees, agents and subcontractors’ compliance with all applicable
legal laws, rules and regulations. Supplier shall indemnify, defend and hold
harmless Corning from all Losses incurred by Corning as a result of Supplier’s
employees, agents or subcontractors failure to comply with the law.

 

 

(d)

Customs and Immigration Assistance. Supplier agrees to provide all necessary
assistance to Corning in obtaining work permits and other related customs or
immigration documentation for purposes of Corning’s employees or agents visiting
the Facility or overseeing the Services.

 

29.

EXPORT COMPLIANCE

 

Supplier agrees that it will not export or re-export any information furnished
by Corning in connection with this Agreement unless it complies fully with all
regulations of the United States relating to such export or re-export. All
information received from Corning shall be handled in strict accordance with the
U.S. export administration regulations, and Supplier agrees to comply, and do
all things necessary to cause its subcontractors to comply, with all applicable
national, federal, state, and local laws of the jurisdictions set forth on
Exhibit F including (but not limited to) the Regulations of the U.S. Department
of Commerce relating to the Export of Technical Data, insofar as they relate to
activities to be performed under this Agreement. Supplier represents and
warrants to Corning that its employees and subcontractors are aware of and have
been adequately trained in the export control regulations and requirements
referenced above. Supplier further represents and warrants that it will not
permit any Foreign Nationals, as employees of Corning or any subcontractor, to
perform work at any Corning facility in connection with this Agreement without
first notifying Corning in writing of such Foreign Nationals and receiving
Corning’s written consent. For purposes of this Agreement, Foreign Nationals
shall include any individuals who are neither citizens of the United States nor
permanent residents (green card holders) of the United States. In addition to
the above, any diversion contrary to U.S. law is prohibited.

 

Corning Restricted - Confidential under NDA

21 of 32

--------------------------------------------------------------------------------

 

 

30.

SUPPLY CHAIN SECURITY COMPLIANCE

 

Supplier acknowledges that Corning participates in various supply chain security
programs, including but not limited to the U.S. Customs–Trade Partnership
Against Terrorism or “C-TPAT” program; the Authorized Economic Operator or “AEO”
program; and the New Scheme for Certified Companies or “NEEC” program, which are
administered by various governmental agencies (collective referred to herein as
“Supply Chain Security Programs”). Supplier agrees to take such reasonable
measures as are required by Corning and/or the Supply Chain Security Programs to
ensure physical integrity and security of all shipments to Corning or its
Affiliates. Corning reserves the right to audit Supplier’s security procedures
and facilities for compliance with Corning’s reasonable security requirements
and the Supply Chain Security Programs.

 

31.

CERTIFICATION REGARDING RESPONSIBILITY MATTERS

 

Supplier certifies, to the best of its knowledge and belief, that:

 

 

1.

The Supplier and/or any of its Principals:

 

a)

Are not presently debarred, suspended, proposed for debarment, or declared
ineligible for the award of contracts by any Federal agency;

 

 

b)

Have not, within a three-year period preceding this offer, been convicted of or
had a civil judgment rendered against them for: commission of fraud or a
criminal offense in connection with obtaining, attempting to obtain, or
performing a public (Federal, State, or local) contract or subcontract;
violation of Federal or State antitrust statutes relating to the submission of
offers; or commission of embezzlement, theft, forgery, bribery, falsification or
destruction of records, making false statements, tax evasion, violating Federal
criminal tax laws, or receiving stolen property;

 

 

c)

Are not presently indicted for, or otherwise criminally or civilly charged by a
governmental entity with, commission of any of the offenses enumerated in
subparagraph (B) of this Section;

 

 

d)

Have not, within a three-year period preceding this offer, been notified of any
delinquent Federal taxes in an amount that exceeds $3,000 for which the
liability remains unsatisfied.

 

 

2.

The term “Principal,” for the purposes of this Section, means an officer,
director, owner, partner, or a person having primary management or supervisory
responsibilities within a business entity (e.g., general manager; plant manager;
head of a division or business segment; and similar positions).

 

Corning Restricted - Confidential under NDA

22 of 32

--------------------------------------------------------------------------------

 

 

32.

SAFETY AND REGULATORY

 

In addition to the covenants related to safety, regulatory, and environmental
set forth in the Quality Agreement:

 

 

(a)

Supplier warrants that Supplier will, directly or through its approved
subcontractors, properly handle, package, label, store, treat, remove,
transport, and dispose of all waste material generated in the Products’
manufacture, packaging or delivery (the “Waste Material”), in accordance with
all applicable national, federal, state and local laws and with sound
environmental, health and safety practices. Supplier warrants that each
component chemical in each Product is listed on the following national chemical
inventories (the “Chemical Directories”) and warrants that Supplier will provide
Corning with certificates evidencing this as of the Effective Date, which will
be updated if any change occurs: (a) United States (“TSCA”); (b) Canada (“CDSL”
and “NDSL”); (c) European Community (“EINECS”); (d) Australia (“AICS”); (e)
China (“CICS”); (f) Japan (“MITI” and “MOL”); (g) Korea (“KECI”); and (h)
Philippines (“PICCS”). Corning will have the right to review Supplier’s files of
“significant adverse reactions” relating to any Product component under any
Chemical Directory.

 

 

(b)

Before or at shipment of any Product that requires a Material Safety Data Sheet
(“MSDS”), Supplier will deliver that MSDS to Corning. Supplier will immediately
provide Corning with any update or revision to each MSDS. Supplier warrants that
each Product is in compliance with, or exempt from, all applicable chemical
control laws (the “Chemical Control Laws”), including, without limitation, the
United States Chemical Control Law known as “TSCA” and the Chemical Control Laws
in Canada, the European Union, Australia, China, Japan, Korea, Taiwan and the
Philippines. Supplier will promptly inform Corning in writing of any change in a
Product’s regulatory status under any Chemical Control Law.

 

 

(c)

If a Product’s Specifications indicate that it is subject to the European
Union’s Waste Electrical and Electronic Equipment Directive or any related
standards (collectively referred to as “WEEE”), then Supplier will: (a) mark
that Product at no cost to Corning with the WEEE symbol and any other
WEEE-required markings; (b) within five (5) business days after that Product’s
first delivery, provide to Corning the WEEE-required information for treatment
and recycling facilities by completing the Corning -approved form for this
purpose and provide instructions for that Product’s disassembly by a treatment
and recycling facility; and (c) design (to the extent designed by Supplier) and
produce that Product with goals of facilitating their’ dismantling, recovery,
reuse and recycling. Supplier will not prevent, through specific design features
or manufacturing processes, any Product subject to WEEE (“WEEE Product”) from
being reused, unless those features or processes present overriding advantages,
such as environment protection and/or safety requirements. To the extent
designed by Supplier, Supplier will design all WEEE Products to: (i) meet energy
efficiency standards and maximize energy efficiency; and (ii) reduce or minimize
WEEE Products’ weight as is feasible.

 

 

(d)

Products, or the Corning products into which they are incorporated, may need to
comply with laws that restrict product content, including, but not limited to,
the European Union’s Directive on the Restriction of the Use of Certain
Hazardous Substances in Electrical and Electronic Equipment, known as “RoHS”.
Supplier warrants that each Product (exclusive of any Corning Materials) will
not contain any the following substances in excess of the following maximum
concentration values in any homogeneous material (“Restricted Values”) unless
the applicable Specifications specifically permit that substance in a higher
concentration value: (a) 0.1% (by weight) for each of lead, mercury, hexavalent
chromium, polybrominated biphenyls or polybrominated diphenyl ethers; or (b) 75
parts per million for cadmium. Supplier will provide to Corning: (i)
satisfactory documentation that all non-Corning materials do not exceed the
Restricted Values; (ii) certification of the exact concentration of each
substance subject to the Restricted Values in all non-Corning materials so
Corning can determine if Corning materials combined with non-Corning materials
do not exceed the Restricted Values; and (iii) reports on the occurrence of
other substances that may require disclosure to governmental bodies, customers
and/or recyclers by completing the supplier questionnaires provided by Corning.

 

Corning Restricted - Confidential under NDA

23 of 32

--------------------------------------------------------------------------------

 

 

33.

JOINT PREPARATION

 

EACH PARTY ACKNOWLEDGES TO THE OTHER THAT IT UNDERSTANDS THE LEGAL AND ECONOMIC
RAMIFICATIONS OF THIS AGREEMENT. EACH PARTY ACKNOWLEDGES THAT (I) THE PARTIES
ARE SOPHISTICATED COMMERCIAL ENTERPRISES WITH RELATIVELY EQUAL BARGAINING POWER,
(II) ALL PROVISIONS OF THIS AGREEMENT WERE THE SUBJECT OF ACTIVE AND COMPLETE
NEGOTIATION AND CONSTITUTE AN ESSENTIAL ELEMENT OF THE BENEFIT OF THE BARGAIN
REFLECTED IN THIS AGREEMENT, (III) THIS AGREEMENT THE BARGAINED-FOR ALLOCATION
OF RISK BETWEEN THE PARTIES, (IV) SUCH PARTY ACTIVELY CONSIDERED ALL PROVISIONS
OF THIS AGREEMENT IN DETERMINING THE SPECIFIC RISKS THAT IT ASSUMED IN AGREEING
TO ITS OBLIGATIONS UNDER THIS AGREEMENT, AND (V) NO PROVISION OF THIS AGREEMENT
SHOULD BE CONSIDERED AS UNREASONABLY FAVORABLE TO EITHER PARTY.

 

34.

EQUAL EMPLOYMENT/AFFIRMATIVE ACTION/THE VIETNAM ERA VETERANS’ READJUSTMENT
ASSISTANCE ACT (VEVRAA)

 

Supplier shall comply with all applicable federal, state, or local laws, rules,
or regulations, including but not limited to the following, which are
incorporated by reference: Equal Opportunity Laws; Affirmative Action Laws of
Disabled Veterans and Veterans of the Vietnam Era; Affirmative Action Laws for
Handicapped Workers; and the Certification of Nonsegregated Facilities Laws.
Supplier also certifies, if applicable, that it has developed a written
affirmative action compliance program and annually files Standard Form 100
(EEO-1). In addition, Supplier shall comply with all applicable federal laws and
regulations regarding the utilization of small business concerns and/or small
disadvantaged business concerns, including, if applicable, any subcontracting
plans thereunder. Corning has a zero tolerance policy prohibiting harassment of
any kind at its locations. Violation of this policy by Supplier, its employees,
agents, or subcontractors (regardless of tier) shall be deemed a breach of this
Agreement and may result in termination or other remedial action.

 

To the extent Corning, or its Affiliate, is a federal contractor, Corning, or
such Affiliate, and its subcontractors shall abide by the requirements of 41 CFR
60-741.5(a). This regulation prohibits discrimination against qualified
individuals on the basis of disability, and requires affirmative action by
covered prime contractors and subcontractors to employ and advance in employment
qualified individuals with disabilities.

 

To the extent Corning, or its Affiliate, is a federal contractor, Corning, or
such Affiliate, and its subcontractors shall abide by the requirements of 41 CFR
60-300.5(a). This regulation prohibits discrimination against qualified
protected veterans, and requires affirmative action by covered prime contractors
and subcontractors to employ and advance in employment qualified protected
veterans.

 

To the extent Corning, or a Corning Affiliate, is a federal contractor, Corning,
or such Corning Affiliate, and its subcontractors shall abide by the
requirements of 41 CFR 60-1.4, which prohibits discrimination on the basis of
race, color, religion, sex, national origin, sexual orientation or gender
identity, against any employee or applicant for employment, and further requires
affirmative action by covered entities to ensure employees and applicants for
employment are treated equally without regard to their race, color, religion,
sex, national origin, sexual orientation or gender identity.

 

Corning Restricted - Confidential under NDA

24 of 32

--------------------------------------------------------------------------------

 

 

35.

NO PUBLICITY

 

Supplier shall not use Corning’s name or the name of any Affiliate of Corning or
any customer of Corning or its Affiliate directly or indirectly in any media
release, public announcement or public disclosure relating to this Agreement,
including in any promotional or marketing materials, web sites, customer lists,
referral lists or business presentations, without the prior written consent of
Corning. Supplier may not use any trademark or service mark of Corning or any
Corning Affiliate without prior written consent.

 

36.

CODE OF CONDUCT

 

The Supplier Code of Conduct (the “Code”) found at
http://www.corning.com/worldwide/en/sustainability/articles/processes/supply-chain-management/supplier-code-of-conduct.html,
sets out basic requirements for doing business with Corning. By entering into
this Agreement, Supplier acknowledges these requirements and agrees to comply
with the Code, as amended from time to time by Corning.

 

Supplier agrees to (a) allow a representative of Corning or a third party
appointed by Corning to audit and inspect its records and facilities and to
interview its personnel upon reasonable notice to confirm compliance with the
Code, and (b) implement corrective action to remedy any non-conformance with the
Code (as amended from time to time). Any violation by Supplier of the Code shall
be deemed to be a material breach of this Agreement. Notwithstanding anything to
the contrary in this Agreement and without prejudice to any other available
remedy, Corning reserves the right to terminate this Agreement and any other
contract or business relationship with Supplier in the event of any violation of
the Code by Supplier. Supplier shall indemnify Corning for any and all claims
and/or costs incurred by Corning as a result of such violation of the Code by
Supplier.

 

The Code is written in the English language and may be available in multiple
other languages. In the event of a conflict between the English language version
of the Code and any translation, the English language version shall prevail.

 

37.

SURVIVAL of PROVISIONS

 

Those terms, conditions and other provisions of this Agreement that by their
nature are intended to survive the expiration or earlier termination of this
Agreement shall survive, including, without limitation, those that are expressly
stated to survive any such expiration or termination.

 

38.     LIMITATIONS ON LIABIILTY. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, NEITHER PARTY SHALL BE
LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL OR CONTINGENT
DAMAGES WHATSOEVER, WHETHER ARISING OUT OF BREACH OF CONTRACT, WARRANTY,
INDEMNIFICATION, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY) OR OTHER
THEORIES OF LAW, WITH RESPECT TO THIS AGREEMENT, OR ANY UNDERTAKINGS, ACTS OR
OMISSIONS RELATING THERETO, AND EACH PARTY HEREBY DISCLAIMS ALL SUCH DAMAGES.

 

Corning Restricted - Confidential under NDA

25 of 32

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each party represents and warrants to the other that this
Agreement has been duly and properly executed on its behalf by its authorized
representative with effect as of the date set forth beneath such party’s
representative’s signature below.

 

 

Cesca Therapeutics, Inc.    CORNING INCORPORATED           By:     By:          
  Name: Chris Xu, Ph.D.    Name: Cheryl C. Capps                Title: Chairman
and Chief Executive Officer    Title: Senior Vice President Global Supply
Chain                Date:     Date:  

 

Corning Restricted - Confidential under NDA

26 of 32

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Specifications; Software

 

 

The Products purchased by Corning will be co-branded with Corning marks and
either Cesca or ThermoGenesis Corporation marks, as agreed to by the parties in
good faith.

 

The specifications for each Product are initially and otherwise as attached
hereto [**], subject to revision in accordance with Corning’s standard
procedures.

 

Corning Restricted - Confidential under NDA

27 of 32

--------------------------------------------------------------------------------

 

 

Exhibit B

 

 

Exclusivity Exceptions

 

 

1.

China (including Taiwan and Hong Kong), for the first two (2) years of the
Term. 

 

 

2.

Products within the Supplier’s [**] product line as of the Effective Date (and
other substantially similar successor products), where the primary use of such
product occurs in a physician office, surgical center, or medical clinic
laboratory for the preparation of cell concentrate for clinical purposes and
[**].

 

 

3.

Corning non-exclusive customers set forth below:

 

 

a.

[**]

 

b.

[**]

 

c.

[**]

 

d.

[**]

 

e.

[**]

 

f.

[**]

 

Corning Restricted - Confidential under NDA

28 of 32

--------------------------------------------------------------------------------

 

 

Exhibit C

 

Pricing

 

Products & Initial Pricing (not including any discounting)

 

Item

Cesca / TG

Reference #

Qty

Price To

Corning

        [**]

[**]

[**]

[**]

        [**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

        [**]        [**]

[**]

[**]

[**]

 [**]

[**]

[**]

[**]

 [**]

[**]

[**]

[**]

        [**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

        [**]       [**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

        [**]       [**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

        [**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

Corning Restricted - Confidential under NDA

29 of 32

--------------------------------------------------------------------------------

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

        [**]

[**]

[**]

[**]

 [**]

[**]

[**]

[**]

 [**]

[**]

[**]

[**]

 [**]

[**]

[**]

[**]

        [**]       [**]

N/A

N/A

N/A

 

Corning Restricted - Confidential under NDA

30 of 32

--------------------------------------------------------------------------------

 

 

Discounting Schedule

 

Item

 

Annual Qty Purchased

 

Price to Corning

[**]

[**]

[**]

[**]

[**]

[**]

     

 

Notes:

 

●

Discounting is based on annual quantities purchased of each Product purchased by
Corning in a calendar year during the Term. For purposes of determining when a
Product is purchased, the date of transfer of title shall apply.

 

●

In the event that Supplier is unable to accept purchase orders for Product due
to insufficient capacity or fails to satisfy an accepted purchase order, the
applicable volume of Products shall be deemed purchased by Corning in the
calendar year in which delivery was requested.

 

 

●

If, after the initial calendar year of the Term, Corning’s forecast or prior
year purchases were in excess of [**] with respect to any Product, the
applicable purchase price for such product shall be the [**] to [**] price set
forth above. If Corning fails to purchase at least [**], then Corning will true
up pricing at the end of the year via a cash payment to Supplier.

 

●

If a discounting volume threshold (beyond the pricing already extended) is
achieved in a given calendar year, Supplier will true up pricing at the end of
the year via a cash payment to Corning.

 

●

True up payments are due within 30 days of close of the previous calendar year

 

By way of examples:

 

Volume Purchased

by Corning (pieces)

$ Paid by Corning (annual amounts)

True Up by Supplier

[**]

=$[**]

[**]

[**]

=$[**]

[**]

[**]

=$[**]

[**]

 

Corning Restricted - Confidential under NDA

31 of 32

--------------------------------------------------------------------------------

 

 

Exhibit E

 

Software Terms and Conditions

 

 

Customer is required to have Microsoft SQL installed on the operating system
that shall run the Supplier’s [**] software.

 

Corning Restricted - Confidential under NDA

 

32 of 32